Exhibit 10.46

 

Grant No.:             

 

U-STORE-IT TRUST

2004 EQUITY INCENTIVE PLAN

 

TRUSTEE RESTRICTED SHARE AGREEMENT

 

U-Store-It Trust, a Maryland real estate investment trust (the “Company”),
grants common shares of beneficial interest, $.01 par value (the “Shares”), of
the Company to the Grantee named below, subject to the vesting conditions set
forth in the attachment. Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment, and in the Company’s 2004 Equity
Incentive Plan (the “Plan”).

 

Grant Date:                     , 200  

 

Name of Grantee:                                         
                                                 

 

Grantee’s Social Security Number:             -            -            

 

Number of Shares Covered by Grant:                         

 

Purchase Price per Share: $            .        

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Grantee:

 

 

--------------------------------------------------------------------------------

                                                             (Signature)

Company:

 

 

--------------------------------------------------------------------------------

                                                             (Signature)    
Title:   

 

--------------------------------------------------------------------------------

 

Attachments

 

This is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

U-STORE-IT TRUST

2004 EQUITY INCENTIVE PLAN

 

TRUSTEE RESTRICTED SHARE AGREEMENT

 

Restricted Shares/ Nontransferability    This grant is an award of Shares in the
number of Shares set forth on the cover sheet, at the Purchase Price set forth
on the cover sheet, and subject to the vesting conditions described below
(“Restricted Shares”). The purchase price for the Restricted Shares is deemed
paid by your services to the Company. To the extent not yet vested, your
Restricted Shares may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Shares be made
subject to execution, attachment or similar process. Issuance and Vesting   

The Company will issue your Restricted Shares in your name as of the Grant Date.

 

Your right to the Shares under this Restricted Share Agreement grant vests as to
the total number of Shares covered by this grant, as shown on the cover sheet,
on the [first anniversary of the Grant Date] (an “Anniversary Date”), provided
you then continue in Service. If, however, you are restricted from selling
Shares on the Anniversary Date pursuant to the Company’s policy on insider
trading, your Shares that would have vested on that vesting date will vest on
the first date that is during a window period in which Company insiders are not
restricted from selling Shares.

 

Your right to the Shares under this Restricted Share Agreement will become fully
vested on your termination of Services due to death or disability. No additional
Shares will vest after your Service has terminated for any reason.

Forfeiture of Unvested Shares    In the event that your Service terminates for
any reason other than death or disability, you will forfeit to the Company all
of the Shares subject to this grant that have not yet vested. Escrow    The
certificates for the Restricted Shares shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. Each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.
The deposited certificates shall remain in escrow until such time or times as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below. Upon delivery of the certificates to the Company, you shall be
issued an instrument of deposit acknowledging the number of Shares delivered in
escrow to the Secretary of the Company.

 

2



--------------------------------------------------------------------------------

    

All regular cash dividends on the Shares (or other securities at the time held
in escrow) shall be paid directly to you and shall not be held in escrow.
However, in the event of any dividend, split, recapitalization or other change
affecting the Company’s outstanding Shares as a class effected without receipt
of consideration or in the event of a split, a dividend or a similar change in
the Shares, any new, substituted or additional securities or other property
which is by reason of such transaction distributed with respect to the Shares
shall be immediately delivered to the Secretary of the Company to be held in
escrow hereunder, but only to the extent the Shares are at the time subject to
the escrow requirements hereof.

 

As your interest in the Shares vests, as described above, the certificates for
such vested Shares shall be released from escrow and delivered to you, at your
request, within 30 days of their vesting.

Withholding
Taxes    You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Shares acquired under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to the vesting of Shares arising from this grant,
the Company shall have the right to require such payments from you, or withhold
such amounts from other payments due to you from the Company or any Affiliate.
Section 83(b)
Election    Under Section 83 of the Internal Revenue Code of 1986, as amended
(the “Code”), the difference between the purchase price paid for the Shares and
their fair market value on the date any forfeiture restrictions applicable to
such Shares lapse will be reportable as ordinary income at that time. For this
purpose, “forfeiture restrictions” include the forfeiture of unvested Shares
that is described above. You may elect to be taxed at the time the Shares are
acquired, rather than when such Shares cease to be subject to such forfeiture
restrictions, by filing an election under Code Section 83(b) with the Internal
Revenue Service within thirty (30) days after the Grant Date. You will have to
make a tax payment to the extent the Purchase Price is less than the fair market
value of the Shares on the Grant Date. No tax payment will have to be made to
the extent the Purchase Price is at least equal to the fair market value of the
shares on the Grant Date. The form for making this election is attached as
Exhibit B hereto. Failure to make this filing within the thirty (30) day period
will result in the recognition of ordinary income by you (in the event the fair
market value of the shares as of the vesting date exceeds the purchase price) as
the forfeiture restrictions lapse.

 

3



--------------------------------------------------------------------------------

    YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S,
TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE
RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY CODE SECTION 83(b) ELECTION. Retention Rights   This
Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or Affiliates) in any capacity. The Company (and any
parent, Subsidiaries or Affiliates) reserves the right to terminate your Service
at any time and for any reason. Shareholder Rights   You have the right to vote
the Restricted Shares and to receive any dividends declared or paid on such
Shares. Any distributions you receive as a result of any split, dividend,
combination of Shares or other similar transaction shall be deemed to be a part
of the Restricted Shares and subject to the same conditions and restrictions
applicable thereto. Except as described in the Plan, no adjustments are made for
dividends or other rights if the applicable record date occurs before your share
certificate is issued. Adjustments   In the event of a split, a dividend or a
similar change in the Shares, the number of Shares covered by this grant may be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Restricted Shares shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity. Legends  

All certificates representing the Shares issued in connection with this grant
shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

4



--------------------------------------------------------------------------------

Applicable Law   This Agreement will be interpreted and enforced under the laws
of the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Plan  

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Shares. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

Data Privacy  

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Consent to Electronic Delivery   The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant, you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact              at
             to request paper copies of these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                      sells, assigns and transfers to
U-Store-It Trust, a Maryland real estate investment trust (the “Company”),
                     (                    ) common shares of beneficial interest
of the Company represented by Certificate No.          and does hereby
irrevocable constitute and appoint                      to transfer the said
shares on the books of the Company with full power of substitution in the
premises.

 

Dated:                    , 200    

 

--------------------------------------------------------------------------------

Print Name

--------------------------------------------------------------------------------

Signature

 

Spouse Consent (if applicable)

 

                     (Purchaser’s spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the common
shares of beneficial interest of the Company.

 

--------------------------------------------------------------------------------

Signature

 

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO CAUSE THE FORFEITURE
OF YOUR UNVESTED SHARES AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF PURCHASER.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

 

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1. The name, address and social security number of the undersigned:

 

Name:                                     
                                                                                

 

Address:                                     
                                                                            

 

________________________________________________________

 

Social Security No. :                                        
                                                      

 

2. Description of property with respect to which the election is being made:

 

                     common shares of beneficial interest, par value $.01 per
share, of U-Store-It Trust, a Maryland real estate investment trust (the
“Company”).

 

3. The date on which the property was transferred is                          ,
200        .

 

4. The taxable year to which this election relates is calendar year 200        .

 

5. Nature of restrictions to which the property is subject:

 

The common shares of beneficial interest are subject to the provisions of a
Restricted Share Agreement between the undersigned and the Company. The shares
are subject to forfeiture under the terms of the Agreement.

 

6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $                     per share,
for a total of $                    .

 

7. The amount paid by taxpayer for the property was $                    .

 

8. A copy of this statement has been furnished to the Company.

 

Dated:                     , 200    

 

--------------------------------------------------------------------------------

Taxpayer’s Signature

--------------------------------------------------------------------------------

Taxpayer’s Printed Name

 

7



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

 

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Shares.

 

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

 

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the shares are
transferred to you.

--------------------------------------------------------------------------------

1 Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 

8